DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 16-22, 24-30 and 32-35 are rejected under 35 U.S.C. 103 as being unpatentable over Liu et al. (U.S. 2016/0366416), hereinafter Liu in view of Chuang et al. (U.S. 2018/0098086), hereinafter Chuang. Liu was cited in the Applicant’s IDS dated 3/31/2020.

	Regarding claims 16 and 24, Liu discloses a method and apparatus for video decoding, comprising electronic circuitry ([0058]) adapted for: 
	determining ([0009], portion of the processor configured to perform the process and [0011]) a first set of parameters of an illumination compensation linear model ([0195]) associated with a first motion compensated reference block of a current block in a picture based on a function of a set of samples including samples of the first motion compensated reference block and samples of a second motion compensated reference block of the current block ([0016], [0140], [0200] and [0204]); 
	applying the illumination compensation linear model ([0195]) with the determined first set of parameters to a first prediction ([0111]) of the current block to obtain a first illumination compensated prediction ([0113]), the first prediction ([0111]) being associated with the first motion compensated reference block ([0113]); and 
	decoding ([0009], portion of the processor configured to perform the process and [0011]) the current block based on the first illumination compensated prediction ([0147] and fig. 4).
	Liu does not explicitly disclose determining illumination compensation parameters based on a function of a set of samples including exclusively samples of the first motion compensated reference block and samples of a second motion compensated reference block of the current block.
	However, Chuang teaches determining a first set of parameters of an illumination compensation linear model ([0151] and [0121]) associated with a first motion compensated reference block of a current block in a picture based on a function of a set of samples including exclusively samples of the first motion compensated reference block and samples of a second motion compensated reference block of the current block (Chuang [0148]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Liu’s method and apparatus with the missing limitations as taught by Chuang to compress data into a form that uses a lower bit rate and efficiently compensate for variations in illumination between one or more pictures (Chuang [0004]-[0005]).


	Regarding claims 17 and 25, Liu in view of Chuang teaches the method and apparatus of claims 16 and 24, wherein the function is one of a sum of a squared difference and a sum of an absolute difference (Liu [0110]), the squared difference and the absolute difference being between a sample of the first motion compensated reference block transformed by the illumination compensation linear model with the first set of parameters and a corresponding sample of the second motion compensated reference block (Liu [0200] and [0204]).

	Regarding claims 18 and 26, Liu in view of Chuang teaches the method and apparatus of claims 16 and 24, wherein the function is one of a sum of a squared difference and a sum of an absolute difference (Liu [0110]), the squared difference and the absolute difference being between a sample of the first motion compensated reference block transformed by the illumination compensation linear model with the first set of parameters and a corresponding sample of the second motion compensated reference block transformed by the illumination compensation linear model with a second set of parameters (Liu [0200] and [0204]).

	Regarding claims 19 and 27, Liu in view of Chuang teaches the method and apparatus of claims 18 and 26, wherein the second set of parameters is determined based on the function and a second illumination compensated prediction ([0113]) of the current block is obtained by applying the illumination compensation linear model with the second set of parameters to a second prediction, the second prediction being associated with the second motion compensated reference block (Liu [0110] and [0200]).

	Regarding claims 20 and 28, Liu in view of Chuang teaches the method and apparatus for video decoding of claims 19 and 27, wherein the current block is decoded further based on the second illumination compensated prediction (Liu [0113] and fig. 4).

	Regarding claims 21 and 29, Liu in view of Chuang teaches the method and apparatus of claims 19 and 27, wherein a third set of parameters minimizes the function (Liu [0140]) and the first set of parameters is determined from the third set of parameters based on a relative temporal distance between the picture and a first reference picture associated with the first motion compensated reference block (Liu [0132] and [0140]).

	Regarding claims 22 and 30, Liu in view of Chuang teaches the method and apparatus of claims 19 and 27, wherein the first set of parameters and the second set of parameters minimize the function (Liu [0140]).

	Regarding claim 32, Liu in view of Chuang teaches a method of video encoding, comprising: determining a first set of parameters of an illumination compensation linear model associated with a first motion compensated reference block of a current block in a picture based on a function of a set of samples including exclusively samples of the first motion compensated reference block and samples of a second motion compensated reference block of the current block; applying the illumination compensation linear model with the first set of parameters to a first prediction of the current block, the first prediction being associated with the first motion compensated reference block; and encoding the block based on the first illumination compensated prediction (Claim 32 recites analogous limitations to claim 16 above and is therefore rejected under the same premise. Further. Claim 32 discloses an inverse of decoding and Liu discloses both encoding and decoding methods in figs. 3 and 4).

	Regarding claim 33, Liu in view of Chuang teaches an apparatus for video encoding, comprising electronic circuitry adapted for: determining a first set of parameters of an illumination compensation linear model associated with a first motion compensated reference block of a current block in a picture based on a function of a set of samples including exclusively samples of the first motion compensated reference block and samples of a second motion compensated reference block of the current block; applying the illumination compensation linear model with the first set of parameters to a first prediction of the current block to obtain a first illumination compensated prediction, the first prediction being associated with the first motion compensated reference block; and encoding the block based on the first illumination compensated prediction (Claim 33 recites analogous limitations to claim 16 above and is therefore rejected under the same premise. Further. Claim 33 discloses an inverse of decoding and Liu discloses both encoding and decoding methods in figs. 3 and 4).

	Regarding claim 35, Liu in view of Chuang teaches a non-transitory computer-readable storage medium carrying a software program including program code instructions (Liu [0060]) for implementing the method according to claim 16 (see claim 16 citations).

	Regarding claim 36, Liu in view of Chuang teaches a non-transitory computer-readable storage medium carrying a software program including program code instructions (Liu [0060]) for implementing the method according to claim 32 (see claim 32 citations).

	Regarding claims 37 and 38, Liu in view of Chuang teaches the method and apparatus of claims 32 and 33, wherein the function is one of a sum of a squared difference and a sum of an absolute difference (Liu [0110]), the squared difference and the absolute difference being between a sample of the first motion compensated reference block transformed by the illumination compensation linear model with the first set of parameters and a corresponding sample of the second motion compensated reference block (Liu [0200] and [0204]).

Response to Arguments
Applicant's arguments filed in regard to the newly amended claims have been fully considered but are moot because the arguments do not apply to the current grounds of rejection being used in the current rejection, i.e. Liu in view of Chuang.
	The Examiner believes that the amended linear model limitations can be taught by the previously cited art of record, however, in an effort to advance prosecution, the Examiner has added Chuang to the rejection of claim 1 and the remaining independent claims. After further consideration of Liu, Liu discloses an illumination compensation (IC) linear model ([0195]) based on one or more temporal neighboring blocks ([0016]). Liu further discloses using two reference blocks ([0140]), a subset of neighboring blocks ([0200]) and two blocks ([0204]). Moreover, as cited above, Chuang teaches deriving illumination compensation parameters exclusively using a set of two reference blocks ([0148]). Therefore, the combination of Liu and Chuang teaches the claimed invention.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
	Yang (U.S. 2007/0177672) and Jeon et al. (U.S. 2010/0027659) disclose illumination compensation (see fig. 1).
	Chen et al. (U.S. 2019/0230350) teaches SAD between two uni-directional motion-compensated predictors associated with two reference lists ([0112]). 
	Song et al. (“Interpolative Mode Prediction for Efficient MPEG-2 Video Encoding”, 18 January 2004) teaches minimum SAD criterion between forward and backward motion vector fields (p. 834). Song was cited in the Applicant’s IDS dated 3/31/20.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW KWAN whose telephone number is (571)270-7073.  The examiner can normally be reached on Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chris Kelley can be reached on (571)272-7331.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MATTHEW K KWAN/Primary Examiner, Art Unit 2482